Citation Nr: 0735585	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  07-07 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the reduction of the veteran's disability rating 
for service-connected hearing loss from 30 percent to 
noncompensable (0%) was proper.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1986 to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision, in part, 
denied service connection for degenerative disc disease of 
the lumbar spine and reduced the veteran's disability rating 
for his service-connected hearing loss from 30 percent to a 
noncompensable rating.  

In September 2007, a hearing was held before the undersigned, 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since all of the issues on appeal require 
remand, notice that meets the requirements of Dingess/Hartman 
should be provided. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from Level I to Level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by Level 
XI.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2007).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

In the present case, an April 2004 rating decision granted 
service connection for hearing loss and assigned a 30 percent 
disability rating.  The disability rating assigned was as a 
result of a December 2003 VA Compensation and Pension 
examination which revealed Level VII hearing in the right ear 
and Level V hearing in the left ear.  The Board notes that 
these hearing levels contrast sharply with the results of 
prior VA audiograms conducted in August and September 2002.  
Specifically, the August 2002 VA audiogram revealed Level I 
hearing in the right hear and Level II hearing in the left 
ear.  The September 2002 examination revealed Level II 
hearing in each ear.  

In January 2005, the veteran filed a claim for an increased 
rating for his service-connected hearing loss.  Another VA 
examination was conducted in December 2003.  These 
examination results revealed Level I hearing in both ears and 
the examiner stated that the veteran's hearing was normal 
without evidence of hearing loss.  The RO proposed a 
reduction of the veteran's disability rating for hearing loss 
to a noncompensable (0%) disability rating.  In November 
2005, another VA examination of the veteran was conducted.  
If these examination results were evaluated with 
consideration of speech discrimination scores indicated the 
veteran's hearing would be at Level VI in the right ear and 
Level V in the left ear.  However, the examiner certified 
that the veteran's speech discrimination scores were 
unreliable and that only the pure tone thresholds should be 
used in evaluating the veteran's level of disability 
resulting from his hearing loss.  When considered in this 
manner, the 2005 VA examination results show the veteran to 
have Level I hearing in each ear.  

The veteran has submitted several private audiology 
examination reports.  While these examinations are not 
adequate for rating purposes, they show varying amounts of 
hearing loss.  At present, the medical evidence of record 
does not show a consistent level of hearing loss in the 
veteran.  The test results of record vary greatly showing the 
veteran's hearing to be almost normal at times, and showing 
severe hearing loss at other times.  Another VA audiology 
examination should be conducted to resolve the discrepancy 
with respect to the level of the veteran's hearing loss 
disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The veteran also claims entitlement to service connection for 
a back disability.  There is some private medical evidence of 
record showing a current diagnosis of degenerative disc 
disease of the lumbar spine.  At the September 2007 hearing, 
the veteran testified that he injured his back during service 
and that he has had back pain ever since.  Also at the 
hearing the veteran alluded to private medical treatment for 
his back pain dating from 1991.  He had not previously 
disclosed the possible existence of these records.  An 
attempt to obtain these records should be made. 

Finally, the veteran has not been accorded a Compensation and 
Pension examination with respect to the claim for service 
connection for a back disability.  This should be done.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006) 
for the issue of entitlement to service 
connection for a low back disorder. 

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
back disability since his separation from 
service in 1989.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.   

3.  The veteran should be a VA audiology 
examination to ascertain the current level 
of his service-connected hearing loss 
disability.  The report of examination 
should include a detailed account of all 
manifestations of hearing loss found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to review all of the audiograms 
of record and to comment, if possible, on 
the discrepancy shown with respect to the 
veteran's level of hearing loss.  That is, 
which audiometric results most accurately 
reflect the actual level of the veteran's 
hearing loss disability?  If the requested 
opinion requires examination and 
consultation with a physician, then the 
appropriate otolaryngology examination 
should be ordered.  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

4.  The veteran should be accorded 
orthopedic examination for  back 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of any low back disorder 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to review the 
medical evidence of record with emphasis 
on the service medical records which show 
a single complaint of back pain during 
service, but with a normal spine on 
separation examination.  The examiner is 
requested to indicated if any current low 
back disorder is related to service or the 
one instance of back pain during service.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  Following the above, readjudicate 
the veteran's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

